Explanations of vote
Oral explanations of vote
(PL) Mr President, the conditions were not that favourable for speaking.
I wish to refer to the vote on increasing milk quotas by 2% as early as next month. I believe that Parliament's decision in this regard will promote the development of agriculture, especially in those countries that unfortunately have been suffering from quota reductions so far. This has been the case of my country, Poland.
I should also like to take this opportunity to state that during yesterday's vote on the European Institute of Technology, I intended to vote in favour of adoption of that report, and not as I did in error.
(PL) Mr President, the amendments contained in the proposal for a Council regulation amending Regulation (EC) No 1234/2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products as regards the national quotas for milk seem entirely justified. The plan to increase the current limits on milk quotas by 2% is particularly welcome.
I represent Poland in this House, and my country is the fourth largest milk producer in the European Union. At present, it produces 12 billion litres of milk a year. In the context I just referred to, the aforementioned amendment is particularly important for farmers and milk product processors in Poland.
In addition, I should like to state that I support the opinion contained in the text of Amendment 13, namely that milk production is particularly important in regions with poorly developed agricultural infrastructure, where comparable alternatives in agricultural production often do not exist.
- (LT) Recently we have observed a continuous increase in market demands for milk. Such a situation restricts competitiveness and causes price increases.
In my country, Lithuania, the milk procurement price increased by 40% in 2007. Therefore, national milk quotas should be increased to enable lower milk prices to be achieved within the internal market as well as to allow the possibility of exporting more milk to third countries. In 2006-2007 nine EU Member States reached their allocated national milk quotas. To increase EU milk supply, these countries, as well as the other Member States, should be allowed to produce more milk.
In Lithuania national milk quotas for 2006/07 have almost been reached. Milk production is still increasing. I welcome the Commission's decision to increase national milk quotas by 2% from 1 April 2008. However, looking towards the future, I would like to encourage the Commission to examine the possibility of increasing national milk quotas by 5% and gradually lowering fines for overproduction.
(DE) Mr President, like the Green Group, I voted against the report on national quotas for milk. I object to the 2% increase in quotas because such measures lead to an erosion of milk prices and threaten farmers' livelihoods.
I am in favour of quantitative controls on milk production after 2015, because otherwise cattle rearing in mountainous areas and disadvantaged regions, where the rearing of dairy cattle helps to preserve the countryside, would be jeopardised. Liberalisation would cause milk production to be concentrated in just a few regions and intensive farms. Those who lose out will be small producers, who can no longer cover their production costs owing to such low prices.
(DE) Mr President, I should like to give an explanation of vote on the Jeggle report. I voted against the report because, like my Bavarian CSU colleagues, I am against raising milk quotas. We already have a situation where milk prices are dropping sharply.
Prices for some products have fallen by over 30%. Our dairy farmers' earnings have been inadequate for years, and now for the past six months they have obtained reasonably decent milk prices. If the quota is raised, it means that milk prices will come under pressure and our dairy farmers will once again have to expect to be underpaid for their work.
In Bavaria we have 48 000 farms employing 90 000 people in the rearing of dairy cattle, and another 50 000 jobs in upstream and downstream sectors, making a total of 140 000 jobs. I cannot understand why quotas should be extended in this important sector, since it is to the disadvantage of the farmers concerned. I could have agreed to an extension in the new Member States, because the quantities available there are indeed inadequate.
Mr President, as I walked into the Chamber today, I heard the President of the Commission talk about the need to improve the EU's competitiveness. Yet here we are talking about milk quotas, a phrase that makes the European Union sound like the 'EUSSR'.
It has been argued that keeping quotas makes prices high so we can keep farmers in business. But at what price? At the same time, they have led to the EU's share of the world dairy market falling. Why? Because quotas actually stop efficient farmers from expanding while elsewhere quotas remain unused.
Quotas may guarantee production but at too high a cost for consumers, too high a cost for efficient farmers and too high a cost for EU economies. It is time to scrap the quotas and trust the free market.
(PL) Mr President, I support this report, which only proposes a 2% increase in the quotas for 2008-2009, because that was what was required in order to achieve a compromise. I actually requested a 4% increase, because I believe that would enable us to ascertain how to retain the market, which in turn would allow us to draw conclusions on the basis of which we could take a decision on potential departure from the quota system in its present or amended form. Alternatively, we could decide to abandon it altogether. I am referring to changing the quota system after 31 March 2015.
A larger quota increase is essential, notably in my country, Poland, where production quotas per head of population are far lower than in the old Member States. In addition, consumption of milk products in Poland is low. We should be able to respond to increasing consumption with our own production, because we enjoy good conditions for the latter, yet the farmers were assigned low production limits. This information indicates the need for higher milk quotas in the future.
(DE) Mr President, I voted enthusiastically for the Goepel report. The rapporteur's work was very comprehensive and very positive. We could not of course include everything we would have liked, but the most important thing is that the preconditions have been created for introducing the relevant derogations in mountainous areas. The situation there is not comparable with others and hence requires special protection, special consideration and special support.
May I also take this opportunity to refer briefly to yesterday's vote on the Albertini report? It appears from the voting list that I voted against Amendment 5. It was in fact my intention to vote in favour, since over the past few parliamentary terms I have been very active on this issue of the Alpine Convention and the Commission's signing of the Transport Protocol.
(CS) I supported the report by Mr Goepel on the common agricultural policy because I consider it to be a much better document than the existing proposal by the Commission.
I appreciate the much more realistic and just way of setting up a rate for degressivity of direct payments, although in principle I am against making up artificial criteria for the size of enterprises in the process of reducing direct payments, because such a policy would in particular put large farms in the new Member States at a disadvantage.
Reducing direct payments to large farms more than to other farms is not just. The notion that these large farms are in the hands of one owner who is the recipient of generous subsidies is wrong. On the contrary, their ownership structure is often diversified; in most cases these are cooperatives made of a large number of members: smallholders. These are precisely the end recipients of direct payments and they would suffer the most.
I would also like to caution against the oft-discussed modulation, in other words transferring funds from the direct payments pillar to the rural development pillar. It will keep the funds in the national envelope but with the result that the farms will be discriminated against directly by the Member State.
(PL) Mr President, the European Union's role is to legislate and to devise solutions that ensure, firstly, stability and development for farms, secondly, a suitable income level for farmers, comparable to levels in other occupations, thirdly, food security for society and fourthly, the availability of affordable food for low earners.
I believe the report by Mr Goepel is in line with the role I have just outlined. It is important to bear in mind, however, that farmers are engaged in a very specific activity, namely production out in the open that is dependent on climatic conditions. Production cannot therefore be increased overnight, for instance by introducing a second shift. Agricultural products represent a vital area of commerce. The conditions and principles of trade on the global market therefore have important consequences for European agriculture. I have in mind the WTO negotiations.
Agriculture is not simply production. It also helps to preserve the landscape and impacts on the environment: hence the complex nature of the tasks involved and the need to introduce suitable instruments providing support, within the framework of the common agricultural policy.
Mr President, I would like to give an explanation of vote because I have always been consistently against the common agricultural policy. The first political speech I ever gave was along those lines. But even I have to admit that, over the process of this last time period for the CAP, there have been some minor improvements.
I am concerned about many of the aspects of this report - the rejection of the reduction in the total budget for the first pillar for the period until 2013, and in a recent meeting with farmers in the village of Pitsford in my constituency, even the smallest of farmers understands the global problems that the common agricultural policy that we have in Europe is creating for those poorer people out in developing countries whose products cannot compete with our subsidised ones. So I did vote in favour, but with a heavy heart.
(DE) Mr President, for the same reasons that I gave in the case of the Jeggle report, I and my CSU colleagues voted against Lutz Goepel's report. Both Elisabeth Jeggle and Lutz Goepel have delivered excellent reports, and we could certainly agree with 98% of the points made in the Goepel report.
However, the key question is this: it says in the report that milk quotas should be increased by 2% on a voluntary basis, and I cannot agree to that. Furthermore, I must energetically contradict those who have said that dairy products are too expensive. I have some statistics here, stating that in 1970 a German industrial worker had to work for 22 minutes to buy 250 grams of butter; today he only needs to work four minutes. In those days he had to work nine minutes for a litre of milk; today only three. Food is cheap, and the danger of raising quotas is that milk prices will fall again.
Mr President, as a follow-on from the last explanation of vote, the speaker said how much less workers have to work in order to afford things like butter, milk and other agricultural products. I know that many of my constituents welcome that, especially those on lower incomes, because it helps them if they are spending less on foodstuffs.
But we heard the President of the Commission talk about the need for a competitive Europe as I walked into the Chamber today. But how can we really achieve this when we continue to have the common agricultural policy? How are we really going to become a competitive economy if we continue to spend more than 40% of the EU's budget on agriculture - a sector that produces less than 5% of the wealth?
How can we continue to give government-to-government aid to developing countries with one hand while with the other hand hindering farmers in developing countries through our subsidies and our import tariffs?
How can we continue to hold up negotiations at the World Trade Organisation because we will not move sufficiently, because of the common agricultural policy?
It is time to scrap subsidies; it is time to scrap tariffs; it is time to scrap the common agricultural policy.
Mr President, I voted for the Goepel report, not because I support the common agricultural policy but because I support its reform: in particular, its focus on upland farms. I come from a long line of sheep farmers and now represent Yorkshire and the Humber in Parliament, and I have been focusing on the problems of our hill farmers in recent months.
Only a few days ago, on 28 February, the Yorkshire Post had the headline 'Hill farmers are urged to come up with survival ideas'. It went on: 'many small hill and moorland farmers are crumbling under the pressures of grant changes, bureaucratic costs and low prices caused by competition from other countries. Movement restrictions imposed in response to last autumn's foot-and-mouth scare and the arrival of the disease bluetongue are adding further pressure.'
Yesterday I had a meeting with Commissioner Fischer Boel. I pressed on her the importance of encouraging the British Government, in so far as grant aid is made available to hill farmers in England, to increase the subsidies because they are the second lowest in the European Union. That is a scandal.
(GA) Mr President, as regards the health check on the Common Agricultural Policy, I would like to say that I am against the clause contained in it about payments that are taken from farmers to increase rural and environmental development schemes from 5% to 13%. I think that this is wrong. I think that the decision should be made by each Member State.
We are discussing food production. We are discussing food safety in Europe. That is the reason why the European Common Agricultural Policy is extremely important for us. It is very clear that people in Europe don't understand how important this is. I am extremely unhappy with the World Trade Talks which threaten the European Food Policy and I said the same to Commissioner Mandelson at a meeting we had yesterday.
(CS) Mr President, I would like to comment on Mr Tabajdi's report on sustainable agriculture and biogas. Although I did not support this report, I would like to stress its positive part that deals with waste separation, in particular in municipal agglomerations, and with using bio-components in the process of biogas production. However, this system carries high economic costs, higher than simple waste disposal in landfill sites or incineration, and that is why we should pay attention to it.
I therefore consider it very important to encourage local authorities in particular to increase solid communal waste collection, to separate and further use bio-components, and to create special financial instruments or possibly simplify the use of EU Structural Funds.
(PL) I voted in favour of the report on the situation of women in rural areas of the European Union as this is a very important and interesting subject. In taking up this issue, the European Union has shown itself in a different light. The aforementioned subject is very close to my heart, because of my origins, my professional interest and also my activity as a Member of Parliament.
Despite the positive changes that have taken place, women still carry out many more tasks than men, particularly in relation to the home and the family. Women are particularly overburdened in rural areas.
Since Poland's accession to the European Union it has been noted that living conditions in the country have improved and incomes have risen. This is helping to improve the daily lives of women in rural areas. It is true that this is only the beginning of the changes, but at least something is happening.
(DE) Mr President, the situation of women in rural areas deserves our undivided attention. By improving their situation the full potential for development in rural areas can be tapped. New communication technologies and hence new jobs must be created. The relevant infrastructure is needed, in other words transport routes to open up rural areas, but good training opportunities are necessary above all else. All of this and much more can halt the population exodus from rural areas.
Over half of the EU population lives in rural areas today; 45% of European gross value added is produced in rural areas and 53% of available jobs are located there. Women assume greater responsibilities in rural areas than has so far been acknowledged, especially in respect of their obvious social commitment.
Mr President, it is always a pleasure to rise on a position taken by the Committee on Women's Rights and Gender Equality in this place.
For a long time now I have wondered why this thing still exists, the Women's Committee, in this place. We have a Committee on Civil Liberties, Justice and Home Affairs, and obviously women are lesser than everyone else and therefore, bizarrely in this place, we need a separate committee.
If you look at some of the recommendations in this report - of which I know the rapporteur on my particular side has done an awful lot of work to make sense - we call on Member States 'to provide [...] financial support for unremunerated work'. We are asking for 'compulsory registration of assisting spouses'. Are we going to eartag people like me who live in a rural area and are married to a woman in a rural area?
There are some really good recommendations in this report, actually, that do deserve thorough scrutiny and better oxygen of publicity, but the fact they come from this committee in this place actually means they are going to be buried much quicker.
I appreciate the gavel, Mr President, but I do hope that you understand why so many of us do not take seriously the recommendations of the Women's Committee in this House.
(NL) My name is not Martin Schultz, my name is simply Frank Vanhecke, and I am clearly not a first-rate Member of Parliament and consequently have no right at any time, in any debate, no matter what time or for how long, to express my opinion, and therefore I must now and then turn to the voice of the polls like a mere mortal and not remotely like the holiest of holies, Mr Schultz.
That said, I now want to speak about Mrs Klaß's report. You see, I do not deny that women in remote areas and in other places undoubtedly experience difficulties now and then, and I am naturally, like all right-minded people, in favour of taking measures to improve the position of people from areas that are discriminated against, including by means of education. That goes without saying, like kicking down an open door. The first question that I ask myself: does this come under Europe's jurisdiction? Is it a task to become embroiled in at European level or is this report the umpteenth example of Europe's obsession with sickness insurance, social insurance and so forth. I think that the latter is the case. I think that the subsidiarity of this report in particular has been trampled underfoot. I think, as we can all see, that Europe is becoming a sort of Big Brother, which honestly frightens me.
(FR) Mr President, I first wish to congratulate Mrs Klaβ on her report on the situation of women in rural areas. Indeed, since I was the author of a report in the 1990s on the status of assisting spouses, particularly in the agricultural sector, like Mrs Klaβ I deplore the fact that the European Commission has not followed up this report, which was also referred to again in a 2003 resolution when we called for a revision of the 1986 Directive on equal treatment for men and women carrying out independent activities, including agricultural activities.
Those millions of invisible workers, assisting spouses working in family businesses, craft industries, commercial activities and agriculture, are mainly women. Ten years ago we recommended a European framework statute to provide, among other benefits, social rights and independent pension rights for assisting spouses working in agriculture. The Commission's failure to act in this area despite many requests from the House is totally unacceptable. I therefore hope that it will finally take seriously our call to present an amendment to the Directive before the end of the year.
Mr President, I also wish to speak on a personal issue and state that I do not agree with the remarks of my British colleague. I would be extremely pleased if a Committee on Women's Rights and Gender Equality were not necessary, but if certain men, who constitute the majority, had a little more consideration for the situation of women, equal treatment and equal opportunities, we would not need this kind of committee at all.
(DE) Mr President, I had originally intended to vote against this report. However, after Mr Tabajdi made an oral statement on paragraph 41 I finally voted in favour. I voted against paragraph 18, where it says that biogas has led to competition over feedingstuff. I cannot go along with that: 4 000 biogas plants in Europe certainly do not lead to a distortion of competition. Besides, biogas enables us to turn surplus agricultural land in Europe to good effect. Our colleague suggested that the common agricultural policy should be abolished; well, biogas is also a way of helping out developing countries. What is more, Europe receives 80% of Africa's agricultural exports and 45% from Central and South America. We are not the ones preventing these countries from exporting, therefore; other countries entirely are responsible for that.
Written explanations of vote
in writing. - (PT) In its January 2007 energy package, the European Commission presented a proposal for a European Parliament and Council regulation on energy statistics. However, the European Parliament considered that this proposal contained a large number of gaps, which it sought to fill with a series of amendments.
Although we are critical to a certain extent of some amendments, we agree that, in their present state, the statistics produced by major international organisations such as Eurostat are structured by accounting instruments dating back to a time that was completely dominated by fossil fuels and designed to depict the operation of the energy sector solely from the supply point of view.
Developments over the last 30 years have gradually resulted in an increasing gap between the original aim of such instruments and their ability to represent energy realities.
As a result, there is an increasing risk as the years go by that distortion of our understanding and assessment of energy realities will lead to decisions that are not supported by the facts. It is noted that the Commission proposal is the result of work carried out in 2003, 2004 and early 2005 and largely ignores some key documents on energy issues published by the Commission itself in March 2006 (the Green Paper on energy) and in January 2007 (the energy package).
in writing. - (FR) I voted for this text, which requires the Member States to participate in collecting the necessary data to put together effective energy statistics. This is a sine qua non for enabling the EU to fulfil its stated aim: phasing in a consistent European energy policy and speaking with a single voice on the international scene.
The Commission will have to ensure that these statistics are comparable, transparent, detailed and flexible.
The EU has undertaken to reduce greenhouse gas emissions by 20% by 2020 and to make renewable energies account for 20% of total EU energy consumption by 2020, with the target set at 10% for biofuels.
The energy statistics system must adapt to these undertakings and take account of the increasing importance of energy efficiency, renewable energies, greenhouse gases, development of nuclear power and the emergence of biofuels.
Greater attention must also be paid to security of supply for the main fuels. More timely and more accurate data at EU level are needed to anticipate and coordinate EU solutions to possible supply crises.
in writing. - (SV) The collection of independent and accurate statistics helps consumers as well as business and the public sector to take a variety of decisions.
I support the Council Regulation on energy statistics but entirely reject the motivation behind the contribution of the Committee on Industry, Research and Energy. I do not think that the great merit in collecting necessary information is that it helps the EU's institutions to develop a consistent European energy policy or enables the EU to speak with a single voice on the international scene.
in writing. - The goal of Mr Turmes's 'Energy statistics' report is to outline a common Europe-wide framework that facilitates the availability of complete, accurate and up to date information on energy. With citizens and policy makers becoming more aware of the importance and complexity of the energy situation, we require such measures. I voted in favour of this report.
in writing. - (FR) I voted in favour of the report by my colleague Belge Bart Staes on statistics on pesticides.
I welcome the European Commission's action, which, since the Sixth Environment Action Programme of 2002, has recognised that the use of pesticides has a significant impact on human health and on the environment. Consequently, their use should be approached from the perspective of sustainable development and should be the subject of comparable harmonised Community statistics on production, import, export and marketing with a view to the preparation and monitoring of Community legislation in this area. It is important to note that it is not just agricultural activities that utilise pesticides; they are also used by firms responsible for the maintenance of green spaces, road services and rail transport.
Finally, I support the idea of clarifying the term 'plant protection products' by replacing it with the term 'pesticides' in the Regulation and explaining clearly what it means.
in writing. - (PT) I agree with the Commission proposal because it is essential to have detailed, harmonised and up-to-date statistics on sales and use of plant protection products at Community level in order to correctly monitor the risks associated with using these products.
The proposal to create a legal framework laying down harmonised rules for the collection and dissemination of data concerning the placing on the market and use of plant protection products is vital, as the calculation of risk indicators requires suitable data but, according to experts, the existing data on plant protection products lacks accessibility, transparency and reliability.
Although I do not agree with some details in the report, such as the inclusion of biocides, these do not detract from the Commission's basic ideas. The report in fact makes some very positive proposals, such as the inclusion of non-agricultural areas in the future legislation and the correct protection of commercial data. As a result, I voted in favour of the Staes report.
in writing. - (FR) I voted for this report. We are now getting an inkling as to the disturbing long-term consequences of omnipresent waste from pesticides: cancers, endocrinal disorders, reduced male fertility, poorer immune defence systems, behavioural problems. Exposure to pesticides can also increase the risk of asthma in children.
Monitoring the risks relating to the use of pesticides thus means that we need suitable indicators. The indicators must supply data that are available, transparent, relevant and reliable in order to reduce the risks and harm to the environment and human health.
The active components of biocides are also used as plant protection products, and have almost the same effects on health and the environment. This category must also be clearly defined and taken into account in the statistics.
To allow the figures to be as realistic as possible, the statistics must cover the use of plant protection products not only in agricultural activities, but also in non-agricultural activities such as the upkeep of green spaces, road services or rail transport companies. A quantifiable reduction in the use of these products must be genuinely implemented in the long term.
in writing. - The need for mandatory collection of figures regarding the sale, use and distribution of plant protection products is a move that I support. It will allow for the adequate evaluation of the risk to human health and the environment that these products could carry. Biocides should form part of the proposed regulation to ensure coherence of definitions with the Pesticides Package. The regulation must further include the non-agricultural use of plant protection products. I am satisfied that the report moves to meet these requirements and voted accordingly.
in writing. - (FR) I voted in favour of the advisory report by my German colleague Elisabeth Jeggle on the increase in milk quotas from 1 April 2008. It aims to respond to the growing demand for milk within the European Union and on the global markets.
I welcome the compromise that enables the Member States to increase their production quotas by 2% on 1 April 2008. It should help to restore a balance between the countries that exceed their quotas and those that under-use them in order to limit the penalties for surpluses at EU level.
in writing. - We support the Jeggle report on national quotas for milk, which provides for a 2% increase in the milk quota. In the Committee on Agriculture and Rural Development I put forward amendments calling for a greater increase in the milk quota of 3%. That did not get through committee and did not today get through plenary. Our group supported the consensus view of allowing for a voluntary increase in the milk quota of 2%, and we urge the Council to take the lead of Parliament and give the green light for milk producers to increase production by 2% from April. We support the idea of providing for a milk quota balancing mechanism which would allow countries with overproduction to use up underused quota in other member states. It seems unjust to penalise producers who can and wish to increase production in some Member States at a time when the EU overall is not maximising its quota. That said, today's vote is a signal to producers that the quota regime is being slowly loosened up in the run-in to the phasing out of quotas in 2015.
in writing. - (PT) Although the report of the Committee on Agriculture and Rural Development moves away from the Commission proposal by arguing for a voluntary 2% increase in milk quotas for Member States and ignores the end of the quota regime, the fact is that it does not take a stand against the dismantling of the current quota system or against the liberalisation of the sector after 2015, as planned by the Commissioner, but which we reject. Hence the reason for our abstention.
We fear that this 2% increase in quotas for Member States, albeit optional, will allow the large countries and their large producers to increase their production, leading to a fall in prices for producers and thus resulting in a dumping situation, which may serve as a pretext for easier justification of its subsequent dismantling.
Any quota increase should be linked to a Community study. Starting from current consumption levels in each country, this study should define the minimum desirable consumption targets, which should be accompanied by national and European policies to support an increase in production in deficit countries. In this way, the 'regionalised' increase of milk quotas can be promoted, particularly in the most remote and mountainous regions, which can be supplemented by the creation of a 'premium' to support the organised collection of milk from producers in these regions, thus guaranteeing them a decent income.
in writing. - (PT) In the milk sector, long-term stability and predictability are essential for producers and any problems in the system which should continue until 2015 must be given full attention.
The changes now proposed in terms of increasing quotas, together with a reduction in the fines indicated in the Goepel report, mark the start of the system's dismantling well before 2015.
Despite recent variations in the milk market, both Portugal and the EU produce less than their quotas, which is why, instead of increasing these, balancing adjustments should be made between countries as 18 out of the 27 are producing below capacity.
This 2% increase, voluntary or not, is therefore an initial sign to the market that regions with a greater competitive capacity will benefit to the detriment of least-favoured regions.
Despite the Jeggle report improving the Commission proposal, I abstained from voting to express my disagreement with what is, in practice, the start of the dismantling of the milk quota system.
in writing. - The compromise reached in the Agricultural Committee on Elisabeth Jeggle's report dealing with milk quotas is satisfactory. A 2% increase in milk quotas is needed to allow Europe to respond to increased market demand. Though I would feel that this should be implemented across the EU, giving Member States the choice to implement the quota is a better compromise than other alternatives. I do not support any amendments to the contrary and have voted in line with these views.
in writing. - (FR) It was said that there were milk lakes, butter mountains and fridges crammed with meat. Then Brussels invented some Malthusian recipes to clear production. There were the MGQs, set-aside, slaughter premiums and quotas ... for milk. Thousands of dairy cow breeders disappeared. New Zealand lorded it over the milk market.
Then things changed. There were milk shortages. Prices soared. Brussels finally realised the folly of its policy to stifle production. Thus we decide to raise the quotas by 2%. This, it should be said, is also done for a 'soft landing' because quotas will be abolished in 2015 and the market handed over to integral liberalism, with the consequent risks for our stockbreeders in the mountains.
Thus we ruined stockbreeders in the 1980s and prevented young people from entering the market, since it was not possible to 'buy' the operator's 'licence', which was the quota. Now we are heading for increased desertification in mountainous agricultural areas if there are no longer any quotas to roll out as a safety net.
in writing. - (DE) Droughts and feed shortages, for instance in Australia, have led to a rise in milk prices. Some Member States have not exhausted their original milk quotas even now, while others are reaching the limit or even struggling to remain within it. For that reason milk quotas have in any event been raised by 0.5% in some countries. If a further 2% rise in the quota were now to be applied simultaneously, the delicate balance between supply and demand would be severely disrupted and milk prices would fall as a result.
The main losers would be small farmers in rural areas, who have a role as guardians of cultural heritage and are dependent on milk production but have no opportunity to produce in bulk. Farmers, not unjustifiably, feel they are being exploited, while consumers are being expected to pick up the bill for increased milk and food prices, none of which reaches the small producers. It is high time we did something about this.
A temporary market situation must not result in these planned measures with their long-term effects. Consequently I have voted against the Jeggle report on a further increase in milk quotas.
The organisation of the milk market is subservient to the sector's monopoly undertakings, which control most of the market and have started to advocate its full liberalisation in order to maximise profits.
The Commission's proposal for a 'soft landing' policy and a 2% increase in quotas every year until 2014, when the current regulation expires, amounts to an intensification of the unequal distribution of quotas between Member States. The proposal would slowly kill off small and medium-sized livestock enterprises, which are struggling to survive, particularly as a result of the steep increases in feed prices.
We are radically opposed to the liberalisation of the market in the dairy sector. We believe that a non-linear increase in national quotas is vital so that additional increases can be given to Member States where production quotas have traditionally been insufficient. This is true of Greece, where production covers barely 50% of domestic consumption.
We support the livestock farmers clamouring for direct support measures for small and medium-sized enterprises, above all in mountainous and island regions, and in other particularly problematic ones, especially when the current situation is leading to the abandonment of agricultural and livestock activity.
in writing. - (DA) The Danish members of the Socialist Group in the European Parliament have voted against the report on the CAP 'health check', as the report opposes improving the cross-compliance system and transferring money from direct support to rural development, as the Commission had proposed.
In the delegation's opinion it is necessary for environmental reasons, among others, to introduce 20% compulsory modulation and to strengthen the cross-compliance system.
in writing. - (SV) I am voting against this report because I think that an increase in quotas should have been allocated to producers of organic milk. The increase which is now proposed will mainly benefit the large-scale producers at the expense of small producers.
in writing. - On behalf of the British Labour Members I wish to explain the reasons why we voted as we did on this report.
We strongly support the 2% increase in milk quotas for the year 2008/2009 proposed by the Commission, allowing European farmers to respond to increased market demands. We have farmers in the EU more than capable of responding to the increased global demands for milk and it would be unacceptable to deny them the opportunity to take advantage of the favourable market situation.
We are, however, unhappy that Parliament supports a voluntary, as opposed to compulsory, 2% increase in milk quotas. For me, the 2% increase is also a step in giving milk producers the option to produce more and thereby helping the transition to greater market orientation. This is in line with the soft landing ahead of the milk quota system in 2015, as envisaged in the CAP Health Check.
While I understand that many countries do not fulfil their current quota allocations, including the UK, I strongly believe, that in line with the abolition of milk quotas in 2015, we need to get farmers used to the idea of having the option to produce more.
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure).
in writing. - I was in favour of the position that the EU milk market should be opened up more rapidly than planned in an existing draft proposal and voted for an increase of the milk quota, although an increase of 5% as demanded by Poland was not presented to plenary. No majority for this proposal could be found in the EP.
Poland's restrictive milk quota threatens to transform the country from a net exporter of dairy products to a net importer within five to seven years.
The EU allocated Poland by far the largest quota offered to any of the 10 accession countries, representative of Poland's position as the EU-25's fourth largest milk producer when it joined the EU in May 2004. Poland's quota, nevertheless, is seen as small relative to the larger quotas of Europe's top three milk producers - Germany, France and Britain.
The quotas are the legacy of bygone era when Europe's dairies produced infamous lakes of milk and the EU had to help to keep prices from collapsing.
The raising of the milk quota can be seen as the beginning of phasing out the quotas as the EU milk quota system is due to expire in 2015.
in writing. - (PL) I voted in favour of the adoption of Amendments 18-21, namely block 1. I did so in view of the shortage of milk for domestic consumption and for export in European countries, since this shortage means that children in poorer families are malnourished and Member States' opportunities for export reduced. The amendments were in fact rejected, but I nevertheless voted in favour of adoption of the document as a whole, because increasing milk quotas by 2% is at least a step in the right direction, even if it is too small a step. Increasing quotas by 3% and then abolishing them altogether in the future, as our Parliament has already called for in the course of debates, would be a far more beneficial solution. It is, however, preferable to increase quotas even if only by 2% than to make no changes at all.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the Goepel report on the CAP 'Health Check' to honour the work done in the Committee on Agriculture by the Socialist delegation. It achieved acceptable results on matters which have always been very important for the development of agriculture in the European Union.
The results are still not the best possible but we hope that, thanks to the efforts and the spirit of compromise shown by Mr Capoulas and my other colleagues on the AGRI Committee, who in some instances have disregarded their own national interests, it will be possible to achieve much more ambitious results at the next stage, namely in the legislative package to be unveiled in May and examined under the French Presidency. We need to be more ambitious, in particular as regards a fairer redistribution of aid, greater transparency, better rural development policies, an effective safety net for risk management in the event of natural disasters, and the role of agriculture and its contribution to combating climate change as well as concerning biofuels.
Today's result enables the European Parliament to hold a broader debate on the future of the CAP, which must be adapted to social and economic change while continuing to be one of the mainstays of Europe.
in writing. - (FR) It was important for the House to issue its opinion on the general guidelines for the future 'Health Check'.
The Socialist Group in the European Parliament has won a number of major victories, such as the criticism of the decoupling of aid (livestock breeding and small crops), CAP objectives in terms of food safety, preservation of ecosystems, land upgrading, the redistributive effect of degressive capping, of modulation, safety nets, recognition of the role of interprofessional associations, agriculture's contribution to climate change, etc.
However, unlike the PSE Group, I was keen to support a number of points:
partial decoupling of direct aid must be maintained for animal premiums, but care must be taken not to include only intensive or large-scale animal husbandry (para. 26, para. 32)
historical references cannot gauge certain farmers' compliance with high environmental standards (para. 16)
maintenance of progressive capping of direct aid, since this would permit a fairer distribution of CAP resources (para. 67)
criticism of surveys on GMOs, reminder that it is impossible to implement coexistence, support for the precautionary principle (Amendment 30)
rejection of the abolition of milk quotas in 2015 (para. 76)
in writing. - We support the general thrust of the report on the Health Check on the CAP. However, it is important to point out that the particular situation for Ireland which has fully decoupled all direct payments from production needs to be taken into consideration. In particular, the commitments made to all farmers in the Agenda 2000 reforms that there would be a reduction in bureaucracy. So far the experience has not been entirely positive.
On the specific issue of maintaining the payments to producers, we cannot accept a move towards a flat rate payment per hectare regime. Farmers have budgeted on the current system remaining in place until 2013. In addition, moves to increase modulation and take more of the direct payments from producers are unwelcome. We would have welcomed a high increase in milk quota but in line with our view on the Jeggle report we have accepted the consensus opinion on a 2% increase for the coming marketing year.
In the long term, however, it is the threat posed by a bad deal at the WTO which looms large over EU agriculture. Such a deal must be resisted.
in writing. - (PT) I voted in favour of the Goepel report on the CAP 'Health Check' because it calls for essential measures to support the development of agriculture, one of the largest sectors in the European Union.
In this respect, I would highlight the report's argument that funds must be made available to maintain the dairy industry in regions such as the Azores. I would also highlight the significant commitment of Mr Capoulas Santos and the important contribution made by his amendments.
in writing. - (PT) This resolution's criticism of the Commission proposal is inadequate, although it does include two of the many proposals made by ourselves. However, its general approach is negative, particularly as it insists on decoupling production subsidies by calling on the Commission to push through the decoupling policy at a faster rate. However, experience has shown that decoupling direct aid from agricultural production has harmful effects: hence our vote against the motion for a resolution.
However, we do feel that the report's rejection of any renationalisation of the common agricultural policy (CAP) is positive, as, too, is the call for measures to restructure and boost key agricultural sectors (such as the dairy, beef cattle and sheep sectors). We are also pleased that the proposals we made on the need for the European Commission to take account, in the World Trade Organisation negotiations, of the specific characteristics of agricultural production as a food production sector and a structuring element for territorial balance, preservation of the environment and the safeguarding of adequate levels of food safety have been adopted.
We also regard as positive the adoption of our call to the Commission and the Member States to take the necessary measures to prevent speculative activity, capturing of the market in food products and the formation of cartels by food companies.
in writing. - (SV) The current health check on the common agricultural policy offered the Commission and the European Parliament a chance to take ambitious and determined steps in order to get the continued development of the policy under control. It is crucial that the reform of the common agricultural policy continue to develop on market-oriented lines, which will mean that consumer choice is the key factor in farmers' decisions on production, while at the same time we reduce the total cost of the agricultural policy. The current strong growth in global demand for agricultural products provides a favourable environment in which to hasten the deregulation of the agricultural policy.
The moderate delegation deplores the fact that neither the Commission nor the European Parliament has taken the opportunity to do this. We have therefore voted against the report.
in writing. - I abstained on the final vote on this report. While it contains many good elements it does not go far enough. Any CAP reform must first decrease subsidy and increase the role of the market in agriculture. Second, look at promoting the wider rural economy rather than focusing on farming alone. Third, it must promote 'good' food rather than put quantity before quality. Only on this basis can we establish a CAP that matches the needs and requirements of the new millennium.
in writing. - (PT) Except for the issue of milk quotas, I regard the Commission proposal as highly appropriate. The Goepel report improves it in many aspects, although it does make some amendments with which I cannot agree.
On the one hand, I support the idea of capping subsidies, as proposed by the Commission, because, bearing in mind the ever-increasing weight of public opinion on subsidies for farmers and following the implementation of the SPR (Soil Protection Review), which has made the system clearer and more transparent, certain imbalances have become apparent. It is therefore essential to find a fair way of limiting the level of subsidies paid to large farmers.
On the other hand, I feel that keeping the funds from modulation in the respective regions will not help to solve the major regional differences that exist in European agriculture.
Finally, as regards milk quotas, I am against the 2% increase in 2008 and also the reduction in fines as I consider that these measures will result in the milk quota system being dismantled before 2015, with harmful consequences for the most vulnerable regions that depend on milk production and for all their farmers who have invested in this sector and will therefore see their expectations come to nothing.
For all these reasons, I abstained from voting.
in writing. - (FR) The CAP 'Health Check' established by the Commission is not a health check at all: it is an unconfessed new reform. It is also another step towards the economic reorganisation of the world on which Brussels's Europe has been working for years in Washington's footsteps: in southern countries and the United States, agriculture; in the north, services and industry, amid fierce competition from emerging nations.
European agriculture is simply sacrificed, and will soon be handed over to market forces alone; a rigged market, too, for it has been left defenceless against imports and denied access to export markets.
Agriculture is not a sector like any other. Since it feeds human beings, it is a matter of national independence and sovereignty. The quality of foodstuffs affects public health. Working the land affects land-use planning, protection of the environment, biodiversity, management of water resources, organisation and population of rural areas... but it is still a productive activity.
Dispensing with all proactive agricultural policies is worse than a crime: it is a huge mistake. It is a great pity that, apart from a few positive elements, the rapporteur did not question this logic.
in writing. - (SV) In Sweden both the previous and the present governments have made positive statements on the forthcoming 'health check' of the EU's long-term budget and the common agricultural policy over the next few years in the expectation that it will lead to very considerable changes and reforms.
Now we see the Federalist majority in the European Parliament taking the view that the Heads of State or Government undertook in 2002 to maintain the first-pillar agricultural funds in full at the same level until 2013 and that that undertaking should be respected.
How can the 2002 agreement be interpreted in such different ways? The Christian Democrat/Conservative and Social Democrat majority in the European Parliament thinks that reforms are only to take place after 2013. The Swedish Social Democrats and Alliance for Sweden have told voters in Sweden that reforms will be introduced directly into the long-term budget on the basis of the 'health check' in 2008-2009.
Which side is interpreting the 2002 agreement correctly?
Junilistan considers unequivocally that reforms to the common agricultural policy and a reduction of its costs in the EU budget must take place directly after the completion of the health check. All other solutions would be a betrayal of the voters in the six Member States which, in 2005, did not want to expand the EU's long-term budget.
in writing. - (FR) I voted for this report, which recommends, in particular, taking into consideration the special characteristics of regions in difficulty and sensitive sectors such as livestock farming, and making the rules for farmers simpler.
The aim is to improve the functioning of the common agricultural policy on the basis of the experience gained since 2003, and to adapt this to the new challenges and possibilities presented in 2008 in a European Union with 27 Member States.
The report claims that direct aid will still be necessary after 2013, not only in the event of problems on the markets, but also to offset the services rendered by farmers to society and the very high standards in terms of the environment, health and animal welfare.
In relation to risk management, the Commission should receive a message from the House in this report in the perspective of the future CAP reform.
Private or mixed insurance schemes must be developed as a matter of urgency with public financial backing, ensuring that the Member States remain on a level playing field. The Commission should consider introducing a European reinsurance system in the future for climate-related or environmental disasters, and the risk-prevention measures should be funded under the first pillar (support for the agricultural markets).
in writing. - I strongly support the notion that we need to secure appropriate funding for rural development, many people living in rural areas are not directly involved in agriculture or have a part time involvement in agriculture, in order to ensure balanced regional development we must ensure a balance of development between urban and rural. However, this must not be attained at the expense of the first pillar. The development of rural areas is a worthy objective in its own right and must not be constrained by relying on modulated funds.
in writing. - I voted for the successful amendment 29, which calls on the Commission and the Member States to take measures to prevent capturing of the market in food products and the formation of cartels by food companies, and I hope that some action will be taken to prevent supermarkets from forcing food producers to accept economically unsustainable prices for their produce. I also supported amendment 30, which sought more restrictions on GMO crops, noting that it is impossible for GMO crops to coexist with conventional and/or organic crops, and calling for the withdrawal of the GMO species already introduced by some Member States. Such action has clear public support, as shown by opinion polls carried out thus far.
in writing. - (DE) In order to prevent high-quality food in Europe from becoming scarce and very expensive, many people must now come to understand that agriculture in the EU needs to be competitive, sustainable, multifunctional and comprehensive, as well as being competitive internationally.
We still need the CAP, and it must ensure that agriculture is reliable, predictable and stable in the future.
The compromise we are voting on today represents a commendable job of work by our rapporteur, Lutz Goepel. This compromise does not fully satisfy me, however, particularly because the proposed modulation of over EUR 10 000, even if it is apparently only 1%, cannot reasonably be expected of farmers in my country. The fact that these resources are to be returned to the regions in which they accrue is small consolation for individual farmers. Just imagine if we were to impose pay cuts on employees, for example in the public sector.
The proposals on a basic safety net and a crisis management system are welcome.
It must also be clear that Article 69 is not a panacea, even though it is acceptable to make more use of these facilities to finance measures to assist, for example, young farmers, afforestation and early harvests.
Even though we still have no right of codecision on agricultural policy, I would nonetheless caution the Commission against being too obstinate.
in writing. - The CAP Health Check will set the tone for future reform in this area and Lutz Goepel's report on the Health Check is one that I have trouble fully supporting. The Health Check should truly look towards creating a market driven sector that is committed to rural and environmental sustainability. We need to move away from the culture of protectionism and market distorting subsidies that the current CAP facilitates. The policy should also encourage third countries, especially developing countries, to trade with us. I have reflected these concerns in the way I have voted.
If it is to succeed, the review of the common agricultural policy demands different priorities and, of course, greater resources. The abandonment of agricultural land and reduced production are leading to the decline of the countryside and the devaluation of the role of the primary sector in the social and economic framework. We call for a radical reshaping of the CAP. Measures are needed to help small and medium-sized farmers to continue production. The rural population, diversity, environmental protection and public health must be maintained. We seek a common policy of agricultural insurance against all eventualities relating not only to weather, but also to food and market instability. We oppose the priority of harmonising agricultural policies with the WTO's targets and negotiations. We seek an agricultural policy that provides high-quality, cheap food for all, and for this reason I am voting against this report.
in writing. - (PT) All policies must clearly correspond to a need and must effectively meet this need. Given the current situation in terms of agricultural markets, consumption patterns, environmental requirements and future trends, the assumptions, concepts and rules of the common agricultural policy must be reconsidered and reformed. The central axis of this reform must include certain key ideas, such as the importance of the rural world's viability, the need to prevent the disappearance of European agriculture, farmers' incomes, the need to bring into this market young entrepreneurs and creative models of production and management, and also consumers' interests, which, even though we are all consumers, are very often not vigorously represented.
Despite the immediate disadvantages that a generalised fall in agricultural prices may bring for certain sectors of society, in both developed and developing economies, this reform will have a series of virtues (there will immediately be higher consumption among people in countries experiencing accelerated development) and potential benefits, which must be taken into account. This is the approach that I hope will be adopted, by both the EU institutions and the national governments.
in writing. - (SV) There are two things that an EU supporter has to explain (if not defend) when he goes home and talks about his work in the EU. One is Parliament's travelling circus shuttling back and forth to Strasbourg. The other is the question of subsidies to agriculture. In both cases the present system is equally impossible to defend - and explain. There are no good reasons for us to travel to Strasbourg. There is also no reason why EU taxpayers should subsidise the British Royal Family, which is currently one of the main beneficiaries of the system, while at the same time African producers are excluded.
The Goepel report adopted entirely the wrong approach; I therefore voted against it. I did so mainly because I think its intentions point in the wrong direction: more direct support, fewer reforms, less market orientation. The Commission has made a fair amount of progress in changing over to a more up-to-date system of support to agriculture. It is regrettable that Parliament seems to want to turn the clock back.
in writing. - On behalf of the British Labour members I wish to explain the reasons why we voted as we did on this important report.
First and foremost we believe a thorough overhaul of the CAP is needed so that we can move away from direct payments to farmers towards a system that encourages rural sustainability. In this regard we would like to have seen full decoupling of direct payments but appreciate that many Member States have a difficulty with this.
A key point for me is that reform of the CAP should not be seen as an issue of big farms versus little farms. It should be an issue of efficient versus inefficient.
Therefore I and the British Labour delegation will be voting in favour of amendments in favour of increased funding for rural development, opening up trade with developing countries, and against amendments that seek to employ protectionist measures for EU farmers. We would like to see the Commission proposing the scrapping of degressive capping and addressing the issue of direct payments in a more radical way.
We will not vote against the report but abstain in the hope that when the legislative proposals come forward Parliament will recognise the need for radical reform.
(Abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. - The need to reform the CAP has to be on-going. Unfortunately Parliament's report is not ambitious enough.
in writing. - (CS) Regarding the report by Mr Lutz Goepel on the CAP 'Health Check', since I am one of the Czech Republic's representatives in the European Parliament I consider it my duty to draw urgent attention to the following facts. The Proposal by the Commission for the revision of the common agricultural policy should result in legislative texts that the Council and the European Parliament will table in May 2008 at the latest. The Czech Republic fully supports European agriculture that is dynamic and centred on sustainable development of farming and food industries, whose priorities are to guarantee both food safety and energy security. For the Czech Republic, modulation and degressivity of direct payments are the most vital measures among those to be debated in the course of the revision of the CAP.
Measures such as degressivity - reducing direct payments according to the size of farms - would have a selective impact on only some Member States and a negative effect on the competitiveness of the agricultural sector in countries like the Czech Republic. At the same time these measures would clearly lead to the organisational break-up of farms. For these reasons in particular it is difficult for the Czech Republic to accept the current proposal for modulation and degressivity, and not just the Czech Republic, I would imagine.
in writing. - (NL) In the Lisbon Treaty the five CAP objectives remain unaltered in relation to the current Treaty. The Treaty stipulates, among other things, that reasonable prices must be ensured. This objective is now more relevant than ever for consumers.
Another problem is the efficiency of European agricultural policy at present. We must, after all, not be blind to the negative side of the current CAP: farmers must be able to earn an income but also work efficiently so that young people also continue to choose a career in agriculture.
I have often repeated the words of Ms Fischer Boel, Commissioner for Agriculture and Rural Development, when she says that you do not need to be sick to have a health check. We must dare to ask whether the current agricultural policy is adapted to the development of the (world) market and to the needs of the EU27. Furthermore, the debate regarding the 'Health Check' is an opportunity for the agricultural policy to remain accountable to public opinion.
Ladies and gentlemen, European citizens expect food security, food safety and a stake in food sovereignty. With this own-initiative report, Parliament is laying its cards on the table and delivering a solid text to the Commission.
The proposals for a 'health check' of the CAP constitute a new attack on small and medium-sized farmers.
Small and medium-sized farmers are suffering from the results of the 2003 CAP review: unemployment has risen because thousands of small and medium-sized holdings have disappeared.
In Greece, tobacco-growing has fallen by 70%, two in five sugar factories have closed, agricultural revenue has dwindled and vineyards are set to decrease.
The Commission's new proposals are divorcing aid from production and transferring direct aid resources for farmers to the second pillar, to the benefit mainly of businessmen. The proposals completely abolish intervention and reduce agricultural subsidies from 2009. This will hasten the demise of small and medium-sized holdings.
These measures are intended to achieve greater support from landowners and multinational food companies. Thus land will be more rapidly concentrated, production and trade in agricultural products will be in the hands of the few, and the CAP's fundamental inequalities and injustices will become more acute (20% of holdings receive 80% of subsidies). The references to agriculture contributing to the protection of the environment are hypocritical, since the eradication of thousands of small and medium-sized holdings is adding to the devastation of the regions, while the use of crops for biofuels will contribute to the increase in food prices.
We are voting against the EU's proposals for a 'health check' of the CAP.
in writing. - (PT) I voted in favour of the report by Mrs Klaß on the situation of women in rural areas of the European Union because I consider that rural development policies must take account of the gender dimension. In this way they can help to achieve the targets of the Lisbon Strategy in terms of growth, education, employment and social cohesion.
I believe that women play a vital role in promoting local and social growth. This is why the proposals to improve the living conditions of women in rural areas, by, for example, creating education and training infrastructures at all levels, promoting equal access to the labour market, providing incentives to encourage women's entrepreneurship and developing high-quality social and health services, are essential for sustainable rural development.
in writing. - (PT) We welcome the fact that various amendments have been adopted which improve the final report, including one of our proposals stressing the need to give the greatest possible value to the work of women, including that of immigrant women, who do not belong to families owning farms but provide labour in the fields and are especially affected by discrimination in the world of agriculture. We therefore voted in favour of this report.
However, we regret that our other proposals on the situation of women in rural areas were not adopted. This situation is heavily influenced by the general agricultural situation and women are suffering the consequences of unfair measures in the CAP (common agricultural policy), which have led to the increasing abandonment of small and medium-sized holdings and family-based agriculture.
We therefore continue to stress the need for an in-depth review of the CAP with priority being given to the protection of family-based agriculture and small and medium-sized holdings in order to support production and guarantee incomes.
in writing. - (PL) Whilst not undervaluing the importance of towns and large conurbations, it is important to keep in mind that the major part of European social and economic life takes place in rural areas. That is why I was delighted to welcome the report by Mrs Klaß on the situation of women in rural areas. Our debate on this subject dovetails appropriately with the general debate linked to the celebration of International Women's Day.
I support the main idea contained in this report, namely that the development of rural areas cannot be based exclusively on agriculture. The EU's agricultural policy aims to ensure genuine sustainable development for rural areas, thus providing the local population, women included, with additional opportunities to better develop their potential. This involves women assuming a more important role in the life of local communities, playing their part in the creation of new enterprises and becoming involved in the developing service sector.
It should be strongly emphasised that the governing principle that should dominate when it comes to defining the operation of rural areas is equality of opportunity between men and women. One of the ways in which this may be assessed is in terms of women's access to the labour market. Unfortunately, female employment indicators are lowest in rural areas, because women who work on farms are not always counted as part of the labour force. Such women also have fewer opportunities for paid jobs than women in urban areas.
This unfavourable situation can only be remedied by changing the mentality of the local population and through the new financial incentives the EU is making available precisely to rural areas.
in writing. - I supported the Klaß report, which deals with many important issues facing women in our rural areas. Low pay, lack of accessible services such as childcare, and social exclusion are issues which are all too common within rural communities. Member States must work to ensure that these issues are addressed and that living conditions in rural communities are fair for all our citizens.
in writing. - (DE) I am in favour of measures to assist women in rural regions because this particular group is severely affected by unemployment and, as a result, by poverty and possible social exclusion.
As mentioned by Mrs Klaß in her report, regional policy and the development of these often disadvantaged regions and their populations are among the European Union's political priorities. Given that women's rights to equal opportunities are being undermined even in economically prosperous regions, it is essential to provide support for women in poorer rural regions and develop their opportunities to participate in working life.
I would like to draw particular attention to the current inadequate regulations on insurance cover for assisting spouses, most of whom are women. Here, a swift and efficient amendment of the law is required. The lack of legal status in relation to the right to maternity and sick leave, especially for self-employed women and assisting spouses, must also be improved.
in writing. - I welcome the Christa Klaß report on the situation of women in rural areas of the EU. The goal of trying to reduce feminine migration from rural zones has my full support. By introducing measures to recognise, protect and promote the role of women in the rural sector we will not only improve equality between men and women in such areas, but stimulate economic growth and encourage sustainable development in the sector. I voted in favour of the report.
in writing. - (FR) Equality of the sexes in rural areas ought to arouse much greater EU interest. The situation of women's rights, in fact, and their place within rural society require substantially more determination by the Member States and the Commission.
On the one hand, women are subject to a particularly unfavourable legal status when they work in the agricultural sector as assisting spouses. The European Commission must make a clean break with this legal inequality, which deprives certain European women of access to social security, maternity and sick leave, or acquisition of pension rights in the event of divorce.
On the other hand, there is insufficient support for economic initiatives and female entrepreneurship. The Member States must, for instance, offer economic incentives to businesses that diversify women's work, and in a more general sense support the development of infrastructure and new technology in rural environments. By and large, the Commission must conduct a more thorough analysis of programmes to encourage rural development from the female standpoint.
Rural areas account for 56% of the EU's population. I wish to lend my wholehearted support to the proposals in Mrs Klaβ's report, because women can certainly contribute their dynamism and creativity.
in writing. - (FR) The situation of women in rural areas has been discussed many times at numerous international conferences on women (1975, 1980, 1985 and 1995) on agricultural reform and rural development (1979) and on population (1994), and also by the European Commission and Parliament. The accumulation of texts, however, is rather pointless since the observations are always the same: an increase in the 'masculinisation' of the rural population and no improvement in the status of spouses assisting with agricultural operations.
It is high time strategies were developed to curb the exodus of women from rural areas, particularly women with qualifications. It is also time to take account of the development of the broad guidelines worldwide, particularly the removals of controls on trade and finance, and the privatisation of agriculture in a strictly regulated and quota-ridden commercial sector.
Times are changing, but not so the mindsets and customs that all too often prefer the role of women in agriculture to be mere co-operators or unpaid employees, frequently working in strictly family businesses.
The report proposes changes to this status and we will thus vote in favour of it.
in writing. - (FR) I wish to congratulate Csaba Tabajdi on his excellent report, and the research and summary he has carried out so successfully.
However, I wish to state that I voted against paragraph 27:
'27. Stresses, in this context, the importance of green gene technology and calls on the Member States and the Commission to put more effort into researching the latest seed and plant protection technologies, to ensure that biogas production does not compete with high-quality food production and to enable the proportion of biomass per area unit to be significantly increased;'
I feel biogases ought to be supplied mainly by agricultural waste. It is not a matter of developing GMO seeds and pesticides in order to promote a much more intensive form of agriculture. This would harm the environment and cancel out all the advantages of biofuels. As the title of the report infers, we must encourage sustainable agriculture above all.
I will be responsible for the opinion of the Committee on Agriculture and Rural Development on the draft directive on promotion of renewable energy sources.
in writing. - (PT) This report covers several important issues and makes some findings which we support. In particular we agree that, before using 'dedicated' biomass, we should firstly use the various sources of waste that have an energy and an economic value, thus reducing or solving serious environmental problems. It is also good that the report confirms that biogas has more energy potential than liquid biofuels, a fact that has been ignored by the European Commission.
However, we feel that certain issues should have been considered in greater detail, in particular the difference between biogas and the extremely important biomethane, which is an upgrade of biogas. A clear distinction must be made between biogas and biomethane. The latter can and must be produced from waste water treatment plants, sanitary landfill and industrial waste, plus, of course, livestock effluents. Switzerland and Sweden are already producing biomethane and using natural gas networks for its distribution. In the Gothenburg area in the south of Sweden, there are already around 4 500 vehicles powered solely by biomethane. In the US, there are numerous producers of biomethane, which is distributed in the form of liquefied biomethane.
We therefore stress the need for the European Commission to give its full attention and priority to the funding of biomethane projects across Europe.
in writing. - (PT) The Tabajdi report stresses the potential of agricultural biogas and suggests adopting a directive on biogas production.
I voted in favour of the Tabajdi report because I believe that using biogas has two benefits: firstly it can contribute to the security and sustainability of the EU's energy supply, and secondly it allows farmers to develop new sources of income.
The contribution of biogas to achieving the targets recently set by the Commission in terms of the contribution of renewable energies by 2020 could be particularly important.
in writing. - (PL) I voted in favour of the report on sustainable agriculture and biogas: a need for review of EU legislation.
The rapporteur, Mr Tabajdi, has rightly pointed out that it is time to begin exploiting the energy potential of biogas. As he indicates, biogas may come to replace natural gas.
I agree with the statement that investment in the production of biogas from different sources should be encouraged, drawing on EU funds allocated to regional and rural development for that purpose.
in writing. - As highlighted in Mr Tabajdi's report on Sustainable agriculture and biogas, there is a large potential for biogas that the EU has yet to exploit. The call for the Commission to produce a coherent biogas policy is one that I support. There is a need for biogas policy formulation to be encouraged across the EU if we want Europe to adequately diversify its energy production. Through biogas we have an opportunity both to increase renewable energy production and contribute to sustainable economic, agricultural and rural development. I support the report's recommendations.
in writing. - (DE) Biogas installations operated by small farmers are a rational solution: here, slurry and other waste can be utilised for the production of biogas before being composted into high-grade fertiliser or coupled to fodder drying, in both cases closing the ecological cycle.
An increase in support for biogas installations is to be rejected, however, in order to exclude the possibility that high-value foodstuffs will be wasted on fuel and energy production. Under no circumstances should major companies lease cropland from farmers for the production of so-called bioenergy and biofuels, with this land thus being lost to food production, leading to a situation in which we are inundated with monocultures, pesticides and genetic technologies while forfeiting our self-sufficiency capacity in food production.
Optimising existing systems and introducing processes for the more efficient use of these systems are to be welcomed, but other issues are problematical for the reasons stated, and I have therefore voted against the report.
in writing. - (PL) I voted in favour of the report by Mr Tabajdi on sustainable agriculture and biogas: a need for review of EU legislation.
In my view, there are significant economic and environmental reasons for supporting the motion for a European Parliament resolution on sustainable agriculture and biogas, especially as this will entail the need to undertake a more detailed study of European Union legislation on the matter.
This would represent considerable progress towards achieving the target set by the European Commission in the White Paper with regard to increasing the amount of energy obtained from renewable sources from 6% in 1995 to 12% in 2010.
The potential for biogas recovered from natural materials such as annual manure has still not been fully exploited. If production of such biogas were intensified, not only would this contribute to reducing carbon dioxide emissions, it would also help to increase competitiveness by providing farmers with possible new sources of income.
It should be remembered that this is one of the cheapest sources of heat energy. It would be of significant help to Member States of the Union as they endeavour to become less dependent on natural gas supplies.
I support the stance of the Socialist Group in the European Parliament, which is urging the European Commission to incorporate the new biogas production strategy into the Kyoto mechanism at the earliest opportunity.